TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 15, 2021



                                     NO. 03-19-00556-CR


                                Cody A. Carpenter, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 51ST DISTRICT COURT OF IRION COUNTY
               BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.